Citation Nr: 1821527	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Veteran represented by:  Joel Ban, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2003 to June 2007 and from December 2007 to February 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was previously before the Board in February 2016 and was remanded for further development.  The issues of service connection for a left shoulder disorder, an acquired psychiatric disorder, and a right eye scar that were previously before the Board were granted in a November 2016 rating decision.  The rating decision granting service connection for these disabilities constitutes a full grant of benefits for the issues of service connection for left shoulder disorder, an acquired psychiatric disorder, and a right eye scar.  Therefore, these claims are no longer on appeal.  Therefore, the issues left on appeal and will be reviewed by the Board are entitlement to service connection for low back and right hip disabilities.


FINDINGS OF FACT

1.  The Veteran's low back condition was not incurred in or caused by his time in service.

2.  The Veteran's right hip condition was not incurred in or caused by his time in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for establishing service connection for a right hip condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Condition

The Veteran contends that he has a low back condition which was incurred in and caused by his time in service.  

The Veteran's service treatment records show complaints of low back pain in January 2011.  Additionally, February 2012 records from Community Chiropractic Wellness Group show the Veteran was seen for low back pain.  There were no reports of back pain or problems, or a diagnosis of a low back condition at separation in January 2012. 
The first question is whether the Veteran has a current low back diagnosed condition.  The Veteran had an examination for his low back in November 2016.  The examiner noted that the Veteran's examination was normal in all respects and did not reveal a current low back diagnosis.  The examiner noted the Veteran was seen for a back strain while in service that resolved.  The examiner noted that this is one of the most common, and typically transient injuries seen.  He also stated that the Veteran was seen one other time (almost 5 years later) for a variety of other pains/complaints and mentioned the history of back pain, but no diagnosis was given and his exam was very nearly normal.  The examiner further stated that critically, on separation, the Veteran specifically denied any current or former back    problems after a 9 year military career.  The examiner stated that the visit to the chiropractor in  February 2012 seemed to have been treatment for an acute strain, but largely it appeared that he was there for his left shoulder problem.  The Veteran stated that he sometimes has back pain when he overexerts.  The examiner concluded that it was less likely than not (less than 50 percent probability) that any    current low back disorder had its clinical onset during active service or is related to any incident of service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a low back disorder.  While the Veteran did have an in-service incurrence of a low back injury, the November 2016 examiner found that the Veteran's in-service low back injury was an acute low back strain, which resolved.  The examiner explained the injury the Veteran suffered was a back strain which is a common, transient injury.  The examiner further noted the Veteran's separation examination was negative for complaints of low back pain.  Additionally, the examiner stated that the Veteran's examination was normal in all respects and did not reveal a current low back diagnosis.   

The Board acknowledges the statements by the Veteran that he continues to have back pain about once per month, which can be sharp.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In this case there is no diagnosed disorder for which service connection can be considered.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Right Hip Condition

The Veteran contends that he has a right hip condition which was incurred in and caused by his time in service.  The first question is whether the Veteran has a currently diagnosed right hip condition.

The Veteran had an examination for his right hip in November 2016.  The examiner stated the Veteran did not have a currently diagnosed right hip condition.  Additionally, the examiner noted there were no complaints of a right hip condition in the Veteran's service treatment records or on the January 2012 Separation Questionnaire.  Further, the examiner noted that the Veteran was seen in the Chiropractic Clinic in February 2012, shortly after discharge, with the clinician noting that the Veteran noticed a few weeks ago while walking that he started to get discomfort in the right hip.  There was no specific diagnosis given and he was treated with chiropractic manipulation.  The examiner stated that the chiropractic visit shortly after discharge did not result in a diagnosis, and appeared to have resulted in treatment of an acute and transient condition, which resolved.  At the examination, the Veteran stated that he had right hip pain about once a year.  The examiner noted that it was in a vague area around the right hip, thigh, and leg, and involved crampy, achy pain without radiation or other symptoms, and went away on its own within a few hours.  These symptoms were not present at the examination, which was entirely normal in all respects and did not reveal a current diagnosis.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a right hip disorder.  Although the Veteran was treated shortly after discharge, for right hip discomfort while walking, there was no diagnosis of a right hip condition noted.  Additionally, the examiner concluded that this treatment was for an acute and transient condition, which resolved.  Lastly, the examination was normal and revealed no current diagnosis.

The Board acknowledges the statements by the Veteran, including the Veteran's statements that he noticed discomfort when walking and that his right hip area constantly feels restless.  However, while the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a diagnosis of a right hip disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, as noted above, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez at 1356.  In this case there is no diagnosed disorder for which service connection can be considered.

Overall, the Board finds the preponderance of the competent evidence of record does not indicate the Veteran has a right hip diagnosis related to his active military service.  Because the preponderance of the evidence does not show the Veteran has a current right hip diagnosis, the claim must be denied.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for a low back condition is denied.

Service connection for a right hip condition is denied.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


